Citation Nr: 0716578	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-25 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 RO decision granting service 
connection for PTSD and assigning a 50 percent disability 
rating.  A rating decision dated in January 2006 increased 
the evaluation to 70 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the AMC to ensure due process.  In an 
August 2005 statement in support of his claim, the veteran 
requested a video conference hearing before the Board at the 
RO.  The Board scheduled a hearing on March 12, 2007 and 
notified the veteran in a February 7, 2007 letter.  The 
veteran failed to appear for the March 2007 hearing.  The 
veteran requested another hearing on April 10, 2007 and the 
undersigned Veterans Law Judge found good cause and granted 
the veteran's request for a new hearing on May 16, 2007.  The 
vetearn was notified of this decision in a May 24, 2007 
letter. 

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a hearing 
before a member of the Board (video 
conference or Travel Board) at the next 
available opportunity.

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



